UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6392


EMMANUEL EDWARD SEWELL,

                Plaintiff - Appellant,

          v.

KATHLEEN GREEN; MICHAEL KING; BRIAN ROMINES; ZOCK, Sergeant;
WESTBROOK, Officer; RAGINS, Officer; GARRISEY, Officer;
BARNES, Lieutenant; JOHNSON, Lieutenant; WALTER HOLMES,
Captain; UNIDENTIFIED BLACK OFFICER; FIVE UNKNOWN OFFICERS,

                Defendants - Appellees,

          and

WARDEN,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-01027-DKC)


Submitted:   February 24, 2011             Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Emmanuel Edward Sewell, Appellant Pro Se.        Nichole Cherie
Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Emmanuel   Edward     Sewell    appeals    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the    record    and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Sewell v. Green, No. 8:08-cv-01027-DKC (D. Md. Feb. 16,

2010).      We deny Sewell’s motion to appoint counsel. *               We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




      *
       Sewell has filed a document entitled “Motion of Issues on
Appeal of the Lower Courts [sic] Judgment” that appears to be
his brief on appeal. We deny the motion.



                                          3